Title: From James Madison to Alexander Spotswood, 20 June 1803
From: Madison, James
To: Spotswood, Alexander


Sir,
Department of State. Washington 20. June 1803.
In consequence of your letter of the 15th. inst. I enclose a certified copy of your military land Warrant. The surveyor will of course know of the interference of any surveys, to which the law has given a priority, and of its amount: any certificate therefore from me concerning that fact is unnecessary, nor is the information on which it could be grounded within the official knowledge of this or any other Department at the Seat of Government. On complying with the requisite designated by the Secretary of War as expressed in his letter I shall make no objection to issuing a patent for the resurvey to the amount of the interference. I am, Sir, very respectfully &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Enclosure not found.




   
   Letter not found. Alexander Spotswood (1751–1818) served as a colonel in the Virginia Continental line until 1777. In 1792 Spotswood requested JM’s help in claiming recompense for his military service (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 1:226 n. 5, 14:230–31, 238, 282–83, 292, 293, 295–96).


